Griffin Smith, Chief Justice, concurring. I would affirm the case under Act 260 of 1935. Before the highway bonds now outstanding were issued through a refunding process the General Assembly found, “as a matter of fact”, that a maximum charge for collecting and for the services rendered the collecting agencies was “equal to three per cent of the amount collected by the several statutory agencies, and that such an amount should be, and the same is hereby fixed, as the correct sum to be collected from all funds coming into the hands of or passing through the regularly designated collection agencies, officers, or departments, and going into the state treasury”. It is common knowledge that General Revenue, from which constitutional officers and their maintenance were paid, was depleted in 1935, and that in 1932 and during the first month of 1933 state warrants were being sold at a shameful discount. Act 260 was the law-making body’s effort to correct this evil. Whether the Act at that time, if challenged, would have been held a violation of the obligation of contract through impairment of the bonds then outstanding is beside the point. Yalidity of the enactment was not challenged and new bonds were issued with notice to purchasers that the highway fund was subject to assessment. I would therefore hold that under the showing in the case at bar the appellant is barred by the legislative finding which became a part of the condition when the state sold its bonds.